IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00265-CR

                   EX PARTE CARLOS UGOLO VASQUEZ


                      From the County Court at Law No. 2
                          McLennan County, Texas
                         Trial Court No. 20120002HC2


                          MEMORANDUM OPINION

      Carlos Ugolo Vasquez appealed the denial of his post-conviction writ of habeas

corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.072 (West 2005). By letter dated July 25,

2012, the Clerk of this Court notified Vasquez that no certification of defendant’s right

to appeal was included in the clerk’s record. Additionally, Vasquez was warned that

unless a certification was provided to the Court within seven days of the date of the

letter, the proceeding would be dismissed. See TEX. R. APP. P. 25.2(d). More than seven

days have passed and no certification has been provided to the Court.

      This proceeding is dismissed. Id.



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 9, 2012
[CR25]




Ex parte Vasquez                             Page 2